Citation Nr: 0638879	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded these claims in August 2005 for additional 
development.


FINDINGS OF FACT

1.  The veteran does not have a stomach disability that is 
the result of a disease or injury in service.

2.  The veteran does not have a low back disability that is 
the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: rating 
decisions, the appellant's contentions, service medical 
records, and VA medical records dated from 2003 to 2006.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain 
or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted on 
a presumptive basis for certain chronic diseases, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).


Stomach and Spinal Disabilities

The veteran contends that he currently suffers from stomach 
and low back disabilities that are the result of a disease or 
injury in service.  

The veteran's service entrance Standard Form (SF) 88 did not 
indicate the veteran suffered from any stomach or spinal 
problems.  On the SF 93, the veteran noted that he did not 
know if he had stomach trouble and noted that he did not 
suffer from recurrent back pain.  In early September 1997, 
the veteran was involved in a motor vehicle accident.  At a 
follow-up appointment in October 1997, the veteran complained 
of two episodes of significant painless bright red rectal 
bleeding not associated with abdominal pain.  He had no past 
medical history of hepatobiliary or gastrointestinal disease.  
Upon examination, his abdomen was soft and benign.  The 
examiner's assessment was history of hematochesia, query 
etiology; must consider inflammatory bowel disease versus 
hemorrhoidal disease.

In December 1997, the veteran underwent a flexible 
sigmoidoscopy.  Digital, sigmoid colon, rectum and retroflex 
findings were normal.  The examiner's impression was a normal 
colon with no polyps, inflammation or hemorrhoids.  There was 
evidence of potential internal hemorrhoids and hermorrhoidal 
precautions were discussed.

In a periodic examination conducted in September 1998, the SF 
88 found no disabilities and the veteran was qualified for 
retention and promotion.  On the SF 93, the veteran reported 
stomach difficulties but no back pain.  He noted pyloric 
stenosis as a child, with no residual problems.  In November 
1999, the veteran was seen with complains of right upper back 
pain.  The veteran carried multiple boxes from the barracks.  
He noted prior low back pain.  He was also noted to work in 
supply.  The spine was non-tender and the shoulder had normal 
range of motion.  The examiner noted a mild strain of the 
back.

In July 2002, the veteran was treated for pain in the bladder 
area.  The pain was described as intermittent, and like a 
jabbing.  The veteran noted that he did feel the pain when he 
had to urinate, but at other times as well.  The examination 
of the veteran was normal.  Later in July 2002, the veteran 
was seen again with complaints of lower abdominal pelvic pain 
that radiated from his testicles.  The veteran was noted to 
be obese, with a normal and soft abdomen.  

A kidney ultrasound biopsy was performed in August 2002.  
Findings showed gas and stool in the colon and rectum.  There 
was no gaseous distention of the small bowel.  No air fluid 
levels were identified on the upright examination.  There was 
no pathologic calcification or organomegaly.  The examiner's 
impression was nonspecific bowel gas pattern without evidence 
of obstruction or ileus.  A CT of the abdomen and pelvis was 
also performed.  The impression was normal.  The veteran was 
seen again in September 2002.  The examiner noted that he had 
abdominal pain of unknown etiology.

On the veteran's separation examination, in October 2002, the 
examiner noted that the veteran's abdomen and viscera were 
abnormal.  It was noted that the veteran was obese.  The 
veteran's spine was normal.  On the SF 93, the veteran 
reported stomach, liver, intestinal or ulcer trouble and 
recurrent back pain.  The examiner noted that the veteran had 
surgery as an infant to correct pyloric stenosis and 
hemorrhoidal bleeding was noted in 1997, with a normal 
sigmoidoscopy.  No specific disabilities were noted in 
service.

Following separation, the veteran participated in a general 
VA examination in June 2003.  The examiner also noted that 
the veteran had pyloric stenosis as an infant and underwent 
surgery.  The internal hemorrhoids present in 1997 were 
considered asymptomatic.  The veteran had no pain, itching or 
burning.  He denied constipation and had no rectal bleeding.  
He stated that occasionally he had a crampy or sharp stabbing 
abdominal pain, but it was not severe or persistent.  It was 
short-lived and not well-localized.  There was no change in 
his bowel habits and no nausea or vomiting.  There was no 
specific diagnosis, and symptoms were not worsening.

The veteran stated that he suffered an injury to his lower 
back while in high school.  He reported occasional low back 
pain about twice per week in the paralumbar musculature 
bilaterally, which he described to be muscle spasms.  The 
veteran reported that twisting, bending or stooping 
potentially could upset his back.  There was no lower 
extremity weakness, numbness or paresthesias.  His low back 
pain did not interfere with his activities of daily living.

An addendum dated in January 2006 stated that the veteran 
required examinations by a gastrointestinal specialist to 
obtain additional diagnosis of the veteran's stomach 
disorders and a spinal specialist to determine if a spinal 
disability existed.  

In July 2006, the veteran participated in a VA 
gastrointestinal examination.  He noted that the symptoms of 
intermittent sharp abdominal pain were less frequent now as 
compared to 2003, when he was in the military.  The veteran 
declined esophagogastroduodenoscopy (EGD), colonoscopy or 
repeat abdominal CT.  He voided normally, had no hematuria, 
no flank pain, no dysuria and no scrotal mass or pain or 
swelling.  The veteran understood that a firm diagnosis could 
not be made without further diagnostic tests that he 
declined.

The veteran also participated in a VA spine examination.  The 
veteran stated that he suffered from low back pain since his 
time in service.  He stated that his pain was mild and 
occurred daily in the paralumbar region.  Upon physical 
examination, there was no muscle spasm, tenderness or 
guarding.  All range of motion testing was within normal 
limits.  X-rays were normal and the veteran was diagnosed 
with low back pain.

Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
The veteran does not have diagnosed disabilities of the 
stomach or the spine.  The VA has afforded the veteran the 
opportunity to participate in multiple tests to confirm 
whether he has a disability of the stomach, but he has 
declined.  The Board notes that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Moreover, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As the veteran only has pain 
of the stomach and spine, but no diagnosed disabilities, his 
claims must be denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claims, a letter 
dated in March 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2003 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

To the extent the 2003 letter was deficient in any manner, 
another letter was sent to the veteran in October 2005, which 
fully satisfied the duty to notify provisions.  That letter 
was followed by readjudication of the claims in a 
supplemental statement of the case.  Also, in May 2006, the 
veteran was provided with notification of disability ratings 
and effective date matters.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, since the claims are being 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 
C.F.R. § 3.159 (2006).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in June 2003 and 
July 2006.  See 38 C.F.R. § 3.159(c)(4) (2006).  The 
examinations in this case are adequate upon which to base a 
decision.  Since there is no indication the veteran actually 
has the claimed conditions, further examination is not 
needed.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for a low back disability 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


